DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/08/2021 has been entered and made of record. 

Response to Arguments
Applicant's arguments filed on 06/08/2021 have been fully considered but they are not persuasive.
Regarding rejection under 35 USC 112(a) the independent claims require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood.’ That is, the claims require comparing the likelihood that a location is a source with some kind of threshold. Examiner notes that the specification's only disclosure for comparing probabilities to a threshold is at [040] which teaches comparing destination probabilities to one another or to thresholds. These are source likelihood to a threshold. 
[041] seems to disclose computing a likelihood of a location being a source, but does not disclose how this is done specifically, and does not disclose any comparison of source likelihoods to a threshold (or of source likelihoods to one another). Other paragraphs cited by Applicant, such as [048], likewise don’t provide disclosure for this. The only comparison disclosed is among destination probabilities. Appropriate correction is required.
Applicant remarks, “as described in paragraph [0040], a location may have a threshold likelihood of being an embolic source, and a different location may be the location of interest (see, e.g., paragraphs. [0041], [0043], and [0044]). Paragraph [0040] describes that a location that is not the location of interest has a predetermined threshold likelihood of being an embolic source.” As Examiner noted above there is no support for a comparison of any source likelihood to a threshold. Stated another way, there is no support for any location having a threshold likelihood of being an embolic source. 
Applicant further remarks “paragraphs [0047] and [0048] disclose that vulnerable locations can be determined by comparing these two locations. While the term "compare" is not explicitly used in paragraphs [0047] and [0048], it is clear from the disclosure that a comparison may be made between these two locations.” As detailed above, there is no disclosure for comparing source locations or thresholds to determine an embolic source. It appears Applicant is confusing destination probability comparison with source probability comparison. [048] teaches determining sources ‘most likely to 

Regarding rejection under 35 USC 112(b) Examiner respectfully notes that despite the claim amendments the indefiniteness issue remains. The independent claims require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood of a location within the patient's vasculature other than the location of interest being an embolic source.’ It is unclear to Examiner what the meaning is of the underlined language above. For example, [041] teaches comparing destination probabilities to a threshold likelihood and also teaching comparing destination probabilities to other destination probabilities. However, it is not clear what is meant by a “predetermined threshold likelihood of a location within the patient's vasculature other than the location of interest being an embolic source.” 
In response Applicant remarked, “It is clear from the specification, and particularly from paragraph [0040], that location that is not the location of interest has a predetermined threshold likelihood of being an embolic source.” It is not clear to Examiner what is meant by this statement. Applicant has not responded to Examiner’s issues in this rejection.

Regarding arguments directed to the rejection under 35 USC 103, Applicant remarked, “The Office Action states that Taylor teaches modeling downstream trajectories of emboli . . . Based on this admission, the Office acknowledges that the starting position of emboli in Taylor is known . . . This alleged modification is clearly based on hindsight using the disclosure of the instant application. Taylor teaches downstream modeling based on known starting points of emboli. Since these starting points are known, there would be no reason to modify Taylor based on Fabbri except for Applicant's current disclosure to determine starting points, i.e., sources, of emboli.” Examiner disagrees and notes that computing downstream embolus probabilities does not imply that the upstream embolus source would not need to be estimated. In fact, applicants own disclosure at [040]-[044] and [047]-[048] specifically teach computing downstream emboli probabilities to model where emboli may arrive from a variety of source candidates (locations of interest). [041] and [048] teach computing the source locations specifically based on the destination probabilities. According to both Applicant’s disclosure and Fabbri, computing a set of destination probabilities from a set of candidate source locations allows a source location to be estimated when a real embolus is found at particular destination location. This is entirely consistent with Fabbri's disclosure of computing source locations based on destination probabilities.
In contrast to what Applicant asserts in the Remarks, the starting points of the emboli dislodgements are not known in Taylor, they are being simulated based on identified candidate source locations. Based on these simulations, downstream locations (where the embolism event will actually occur) can be predicted. Fabbri likewise teaches this downstream simulation but also extends this to the situation when 
Additionally, Examiner notes that Applicant is arguing that Taylor would not be physically combinable with Fabbri. Aside from the lack of evidence to support this as mentioned above, Examiner also notes “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”) The claimed combination is not changing the principle of operation of either reference or rendering the references inoperable for their intended purpose. Rather, it is simply proposed that it would have been obvious to add a feature of Fabbri to Taylor in the way described above.

Applicant remarked, "Notably, Fabbri teaches releasing particles from a same location and determining where these particles terminate, and using this data to provide an estimate of the origination of an embolus." Examiner disagrees and notes that Fabbri is based on simulating released particles from different locations and determining 
Applicant further remarks that Fabbri teaches determining the location with the highest likelihood of being an embolic source, rather than a location that meets a threshold likelihood. Examiner notes that the rejection is based on the combination under 35 USC 103 with Linear Classifier which provides the teaching for the obviousness of using a threshold for classification. Please see the detailed analysis in the rejection.
In terms of Fabbri teaching determining an embolic source being associated with a location other than the location of interest, Examiner notes that the claim language is unclear to the point of indefiniteness. Regardless, Fabbri teaches comparing two source candidate locations and thus meets the claim language of comparing a single source candidate location (the location of interest) with a location other than the source candidate location.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-40 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims now require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood.’ That is, the claims require comparing the likelihood that a location is a source with some kind of threshold. Examiner notes that the specification's only disclosure for comparing probabilities to a threshold is at [040] which teaches comparing destination probabilities to one another or to thresholds. These are probabilities that an embolus lodges in a given destination. There is no support for a comparison of any source likelihood to a threshold. 
[041] seems to disclose computing a likelihood of a location being a source, but does not disclose how this is done specifically, and does not disclose any comparison of source likelihoods to a threshold (or of source likelihoods to one another). Other paragraphs cited by Applicant, such as [048], likewise don’t provide disclosure for this. The only comparison disclosed is among destination probabilities. Appropriate correction is required.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims now require, ‘determining a vulnerable location of embolism based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood of a location within the patient's vasculature other than the location of interest being an embolic source.’ It is unclear to Examiner what the meaning is of the underlined language above. For example, [041] teaches comparing destination probabilities to a threshold likelihood and also teaching comparing destination probabilities to other destination probabilities. However, it is not clear what is meant by a “predetermined threshold likelihood of a location within the patient's vasculature other than the location of interest being an embolic source.” 
For the purposes of expedited prosecution, Examiner is interpreting the language as follows: ‘based on a comparison between the computed likelihood of the location of interest being an embolic source and a predetermined threshold likelihood’. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PGPub 2012/0041739; provided by Applicant) in view of Fabbri (“Computational modelling of emboli travel trajectories in cerebral arteries: influence of microembolic particle size and density”; provided by Applicant) and Linear Classifier (Wikipedia: the free encyclopedia).
Regarding claim 21, Taylor discloses a computer-implemented method of determining a patient risk assessment or treatment plan based on emboli dislodgement and destination, the method comprising: (¶ 0321, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels.”)

determining or receiving a location of interest in the patient-specific anatomic model of the patient's vasculature; (¶ 0318, “a region surrounding a plaque of interest may be isolated from the three-dimensional model 930 of the plaque, such as the plaque model 936.”)
computing, using a computing processor (¶ 0109), a blood flow characteristic of blood flow through at least the portion of the patient-specific anatomic model downstream from the location of interest; (¶ 0321-0322, “Potential paths for a ruptured plaque to follow may be determined. The hemodynamic solution may be used to determine a percent chance that a plaque fragment or embolus may flow into different downstream vessels. The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow.”)
determining, using the computing processor, a velocity field of the computed blood flow characteristic; (¶ 202, “simulated blood flow model 52 (FIG. 1) shows the local blood velocity (e.g., in centimeters per second or cm/s) throughout the patient's anatomy represented by the mesh 380 of FIGS. 17-19 . . . The computational analysis may determine the local blood velocity at each node 382 of the mesh 380.”)
computing, using the computing processor, a destination probability of an embolus originating from the location of interest in the patient-specific anatomic model, based on the computed blood flow characteristic and the determined velocity field; and (As above, ¶ 
In the field of computational modelling of emboli trajectories, Fabbri teaches computing a likelihood of a location of interest being an embolic source, based on the computed destination probability (Pg. 301, left column, ¶ 1 teaches determining the location of interest based upon the target location and destination probabilities, “we could provide an estimate of the originating location of the embolus, which could be valuable in improving diagnostic procedures.” Fig. 7 compares the different destinations probabilities from different release points (i.e., source locations) showing specifically the destination probabilities based on the release points.)
Fabbri further teaches determining a vulnerable location of embolism based on a comparison between (1) the computed likelihood of the location of interest being an embolic source (2) and a predetermined likelihood of a location within the patient's vasculature other than the location of interest being an embolic source. (Fabbri teaches modelling emboli from two locations and comparing their trajectories to determine a distribution and teaches using this information to compute the source location of the dislodged emboli, a vulnerable location of embolism. Fig. 7 compares distribution to the different destinations between the core and near wall release points (i.e., locations of interest). Pg. 301, left column, ¶ 1 further teaches determining the location of interest based upon 
It would have been obvious to one of ordinary skill in the art to have combined Taylor’s system for computational modelling of embolus trajectory with Fabbri’s system for embolus trajectory modelling (which explicitly teaches computing an embolus source location). Taylor teaches modelling the downstream trajectory wherever emboli are found, but does not explicitly teach doing so to compute the source location of emboli. Fabbri teaches modelling emboli from two locations and comparing their trajectories to determine a distribution and teaches using this information to compute the source location of dislodged emboli. Extending Taylor to likewise compute the source location of dislodged emboli as Fabbri is doing is not considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
In the field of computational classification, Linear Classifier teaches using a predetermined threshold for classification. (¶ 2, “Often f is a simple function that maps all values above a certain threshold to the first class and all other values to the second class.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s system for computing emboli sources with Linear Classifier’s teaching for basic classification (which explicitly teaches using a threshold). As noted above, Fabbri teaches modelling emboli from two locations and comparing their 
Regarding claim 22, the above combination discloses the computer-implemented method of claim 21, further comprising: 
determining, in the patient's vasculature, a location of a plaque, a location meeting a predetermined criteria of pathology, or a location of possible vascular shedding; and  (As above, Taylor ¶ 0318, “a region surrounding a plaque of interest may be isolated from the three-dimensional model 930 of the plaque, such as the plaque model 936.”)
determining or receiving the location of interest in the patient-specific anatomic model based on the determined location of plaque, determined location meeting the predetermined criteria of pathology, or the location of possible vascular shedding. (¶ 0318 teaches that the region/location of interest surrounding the plaque is isolated.)
Regarding claim 23, the above combination discloses the computer-implemented method of claim 21, further comprising: determining a target location in the patient's vasculature, wherein the destination probability is a probability that the embolus traveling through the patient's circulatory system reaches the target location, 
Regarding claim 24, the above combination discloses the computer-implemented method of claim 21, further comprising: determining the vulnerable location of embolism based on the computed destination probability. (Taylor ¶ 0322, “The size of the ruptured plaque may be compared with the size of the downstream vessels to determine where the plaque may eventually create an impediment to flow [i.e., a vulnerable location].”)
Regarding claim 25, the above combination discloses the computer-implemented method of claim 21, further comprising: determining an association between a target location in the patient-specific anatomic model, the destination probability, and the location of interest; and (Taylor ¶ 0322, “This information may be combined with the vulnerability index to provide a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque.”)
outputting a patient risk assessment or treatment plan based on the determined association. (Taylor ¶ 0306 teaches outputting the computational analysis based on a patient risk assessment including plaque vulnerability analysis.)
Regarding claim 26, the above combination discloses the computer-implemented method of claim 25, further comprising: 
determining, for a second location of interest, a second destination probability of an embolus associated with the second location of interest; determining an association 
comparing the association between the target location in the patient-specific anatomic model, the destination probability, and the location of interest, and the association between the target location in the patient-specific anatomic model, the destination probability, and the second location of interest; and (Fabbri teaches modelling emboli from two locations and comparing their trajectories to determine a distribution and teaches using this information to compute the source location of dislodged emboli. Fig. 7 compares distribution to the different destinations between the core and near wall release points (i.e., locations of interest). Pg. 301, left column, ¶ 1 further teaches determining the location of interest based upon the target location and destination probabilities, “we could provide an estimate of the originating location of the embolus, which could be valuable in improving diagnostic procedures.”)
determining or generating a display or a treatment recommendation based on the comparison. (Taylor teaches patient-specific treatment planning based on the computational embolus modelling at ¶ 0230-0232. Fabbri teaches based on the comparison, “we could provide an estimate of the originating location of the embolus, which could be valuable in improving diagnostic procedures” (pg. 301, left column, ¶ 1).
claim 27, the above combination discloses the computer-implemented method of claim 21, further comprising: determining patient risk of a disease, based on the computed destination probability of the embolus, wherein the patient risk of the disease includes patient risk of a disease associated with a location in the patient's vasculature. (¶ 0322, “This information may be combined with the vulnerability index to provide a probability map of the volume of the myocardium that may potentially be affected by the ruptured plaque.” Similarly ¶ 0323 teaches a myocardial perfusion risk index.)
Regarding claim 28, the above combination discloses the computer-implemented method of claim 27, wherein the patient risk of disease includes a risk of embolism, cognitive impairment, stroke, transient ischemic attack, pulmonary embolism, renal embolism, or a combination thereof. (Taylor teaches computing a risk of embolism, see rejection of claim 27.)
Claims 29 is a computer system corresponding to claim 21 and as such it is rejected similarly. Taylor teaches a computer system (abstract and ¶ 0108) and a data storage device (¶ 0109). See detailed analysis above.
Claims 30-36 are the system claims corresponding to method claims 22-28. Taylor teaches a system (abstract). The remaining limitations are rejected similarly. See detailed analysis above.
Claims 37-40 are the non-transitory computer-readable medium claims corresponding to method claims 22-24. Taylor teaches a computer-readable medium (¶ 0109). The remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661